Citation Nr: 0807528	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits. 

2. Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1967 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision and a 
January 2006 determination by a Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Regarding the appellant's claims for DIC benefits and a 
burial allowance, the Board finds that additional notice is 
necessary. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

The appellant never received Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp Court decision. The 
claim will be remanded for a corrective VCAA notice to 
address the new court precedent.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2. After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the claim.  
If any benefits sought remain denied, 
the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






